Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 11/14/2022 is entered. Claim 8 is canceled. Claims 9-13, 17-20 are amended and new claims 21-24 are added. Currently claims 1-7, 9-24 are pending for examination.

Response to Arguments
2.1.	Applicant's arguments filed 11/14/2022 , see pages 8-9, with respect to rejection of independent claim 18 under 35 USC 101 have been fully considered but they are not persuasive, because the new amendment including a limitations that scanning a code step is performed by camera is a routine and well-under stood step and does not amount to an improvement over existing technology, see ii) US 20090305675 A1 to Mueller et al, see para 0068 “ Examples include cell phones with cameras as imaging devices and the like, which may communicate with the associated messaging system via a cellular telephone network as known in the art. These devices will include input circuitry for reading the desired machine-readable codes, such as a bar code scanner or optical imager (e.g. a camera), and will also include processing circuitry programmed to execute the required functions as described herein, all as well known in the art.”. Accordingly, rejection of claim 18 and its dependent claims 19-20 under 35 USC 101 is maintained. 
2.2.	Applicant's arguments filed 11/14/2022 , see page 8, with respect to rejection of claim 1 under 35 USC 103 as being unpatentable over MacLaurin  [US PG PUB  have been fully considered but they are not persuasive, because Mac Laurin does suggest generating a machine-readable code encoding the list of products, wherein the QR code generated besides providing a link for a purchase web page also includes encoding the list of products selected for purchase as shown in Fig. 9 -901 showing ordered items. Accordingly, rejection of claim 1 and for the same reasons the rejection of other two independent claims 9 and 18 are sustainable and maintained. Since the Applicant has not filed separate arguments for rejections of dependent claims 5-6, 13-14, and 19 rejections of these claims under 35 USC 103 already submitted in the non-final rejection mailed 07/11/2022 are maintained.
2.3.	In view of cancellation of claim 8, previous rejections under 35 USC 112 (a) and 112(b) are now moot and withdrawn.
2.4.	Rejection of claims 9-17 under 35 USC 101 : In view of the current amendments to claim 9, rejection of claims 9-17 under 35 USC 101 are now moot and withdrawn.
2.5.	In view of current amendments to claims 9-17 and 20 previous rejections under 35 USC 112(b) are now moot and withdrawn.

3.	Subject Matter  Patent Eligibility analysis for claims 1-7, 9-17, 21-24:
Claims 1-7 as already discussed and analyzed in the non-final rejection mailed 07/11/2022 are patent eligible. Since the currently amended independent claim 9 and independent claims 21 and 23 when analyzed per “2019 PEG” do not cover performance related to “Mathematical Concepts”, or “Mental Process”, or “Certain Methods of Organizing Human Activity”. Accordingly claim 9 with its dependent claims 10-17,  claim 21 with its dependent claim 22 and claim 23 with its dependent claim 24 are  patent eligible.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims  18-20  are to a device, which are statutory (Step 1: Yes).
	Step 2A Analysis:
18. A user computing device comprising: 
a camera; a display device; a processing device; and a memory storage device storing data instructions that, when executed by the processing device, cause the user computing device to: 
scan via the camera, a machine-readable code displayed on a kiosk device, wherein the kiosk device contains a kiosk computing device and a kiosk display; 
decode the machine-readable code to determine a list of products, wherein the list of products was generated using a furniture design application on the user computing device; 
display the list of products on the display device; and 
initiate a checkout process to process a purchase of one or more products from the list of products.

Step 2A Prong 1 analysis: Claims 18-20 recite abstract idea.
The claim recites “initiate a checkout process to process a purchase of one or more products from the list of products”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers a regular purchasing activity but for the recitation that it is implemented by “by a processing device”. That is, other than reciting “by a processing device” nothing in the claim elements precludes the step from practically being performed manually as a purchase activity.   For example, but for the “by the processing device” language, the claim encompasses a person initiating a checkout process to purchase an item from his list of products, which is a mere purchasing activity and does not necessitate inextricable tie to computer technology because these steps can be carried out manually and is  just performing the disembodied concept on a general -purpose computer. The mere nominal recitation of by a processing device does not take the claim limitations out of a commercial activity falling within “Certain Methods of Organizing Human Activity”, abstract idea as per “2019 PEG”.
	The dependent claims 19-20  depending from claim 18 include the limitations discussed for claim 18 above reciting an abstract idea falling within “Certain Methods of Organizing Human Activity”.
Yes, claims 18-20 recite an abstract idea.

Step 2A Prong 2 analysis:
Claims 18-20: The judicial exception is not integrated into a practical application.
Claim 18 recites the additional limitations of using generic computer device such as a mobile phone comprising a camera, processing device executing instructions stored in a memory, and a display device implementing the steps of scanning a machine-readable code, decoding, the machine-readable code to determine a list of products, wherein the list of products was generated using a furniture design application on the user computing device, and displaying the list of products on the display device. The steps of scanning a displayed machine-read-code using a camera and decoding the scanned code to determine the data from the scanned code, wherein the scanned code could include any intended data such as list of products in the instant case and do not rise to an improvement in the existing well-known processes of scanning machine-readable codes and decoding them to extract data from them, as is evidenced from references:. (i) US Patent # 5,664, 231 [Postman et al.] , see col.12, lines 34-51, “ Decode step 138 represents the known process of decoding the alphanumeric data encoded in the ratios of run lengths of logic 1's and logic 0's in the binary "image" stored in RAM 50 of the barcode being scanned. The details of how to decode barcodes are well known in the art and are not critical to the invention. The barcode scanning systems commercially available from Symbol Technologies, Inc. of Bohemia, N.Y., Telxon Corporation (model PTC-600), and PSC, Inc. of Webster, N.Y. all contain such decoding software which will work to practice the invention, and the details thereof are hereby incorporated by reference. ……….”., and (ii) US 20090305675 A1 to Mueller et al, see para 0068 “ Examples include cell phones with cameras as imaging devices and the like, which may communicate with the associated messaging system via a cellular telephone network as known in the art. These devices will include input circuitry for reading the desired machine-readable codes, such as a bar code scanner or optical imager (e.g. a camera), and will also include processing circuitry programmed to execute the required functions as described herein, all as well known in the art.”. The displaying list of products on the display device is recited at a high level of generality (i.e. as a general means of displaying list of products which were produced earlier.], and amounts to mere post solution displaying, which is a form of insignificant extra‐solution activity.   The list of generating a list of products can be carried out manually by selecting products to be purchased and does not inextricably tie the step to a computer functioning.  The computer processing device merely describes  how to generally “apply” the other wise manual process of completing a manual checkout process of items to be purchased in a general-purpose computing environment. The computing processing device is recited at a high level of generality and is merely automates the checkout step.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 18 is directed to the abstract idea.
Dependent claims 19 and 20  recite limitations directed to a displaying step and sending list of products which are non-significant extra activity,  and do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claims 19-20, similar to claim 18 are directed to an abstract idea.
Step 2A=Yes. Claims 18-19 are directed to abstract ideas.

Step 2B analysis:	The claims 18-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 18-19 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the steps of transferring/transmitting, displaying, scanning machine-readable codes and decoding them  were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Further, the steps of scanning a machine-read-code by a camera and decoding the scanned code to determine the data from the scanned code, wherein the scanned code could include any intended data such as list of products in the instant case and do not rise to an improvement in the existing well-known processes of scanning machine-readable codes and decoding them to extract data from them, as is evidenced from reference. The  (i) US Patent # 5,664, 231 [Postman et al.] , see col.12, lines 34-51, “ Decode step 138 represents the known process of decoding the alphanumeric data encoded in the ratios of run lengths of logic 1's and logic 0's in the binary "image" stored in RAM 50 of the barcode being scanned. The details of how to decode barcodes are well known in the art and are not critical to the invention. The barcode scanning systems commercially available from Symbol Technologies, Inc. of Bohemia, N.Y., Telxon Corporation (model PTC-600), and PSC, Inc. of Webster, N.Y. all contain such decoding software which will work to practice the invention, and the details thereof are hereby incorporated by reference. ……….” ., and (ii) US 20090305675 A1 to Mueller et al, see para 0068 “ Examples include cell phones with cameras as imaging devices and the like, which may communicate with the associated messaging system via a cellular telephone network as known in the art. These devices will include input circuitry for reading the desired machine-readable codes, such as a bar code scanner or optical imager (e.g. a camera), and will also include processing circuitry programmed to execute the required functions as described herein, all as well known in the art.”. Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying, scanning by camera and decoding steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 18-20 do not provide an inventive concept (significantly more than the abstract idea). The claims 18-19 are patent ineligible.

Claim Rejections - 35 USC § 103

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.1	Claims 1-4, 7-8, 9-12, 15-17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacLaurin. 

Regarding claim 1, MacLaurin teaches a  kiosk comprising a kiosk housing; a display device coupled to the kiosk housing and visible from outside of the kiosk housing; and a computing device contained in the kiosk housing and including a memory storage device , the memory storage device storing data instructions that, when executed by the computing device [see Figs 1-2 and paras 0034—0038, “the interactive commerce display system 200 [as shown in Figs. 1] may be associated with or included in a kiosk terminal, shoppable window, or similar display device …… [0035] According to various exemplary embodiments, the kiosk display system 200 may be associated with a kiosk located in a retail store, and may be configured to detect a number of "impressions" or "views" of the kiosk by people who are in close proximity to the kiosk ….. (e.g., shoppers, consumers, customers, etc.). ……..[0036] …….The kiosk may include a camera or other sensor (…….[0037] …….. in some embodiments, the kiosk display system 200 may record an impression each time the user enters the aforementioned zone for any period of time. ……[0038] ….. For example, the kiosk may include a camera configured to detect facial features and body features of users near the kiosk”. The kiosk .system disclosed and described  is equipped with a computing system and display system to execute functions as stored and generate displays on the display component] , cause the computing device to: 
generate and display on the display device a graphical user interface for a furniture selector application; receive inputs from a user selecting one or more furniture products; [See Fig 5 and paras 0049, 0053, “ [0049]………”a shoppable window or a shoppable window user interface thereof may display various content associated with a retail store, online store, or marketplace. For example, the shoppable window may display content related to various product items for sale by the retail store, including item descriptions, pictures, videos, catalogs, product comparison information/tables, ….and so on (e.g., see shoppable window user interface 500 in FIG. 5). For example, in some embodiments, the shoppable window may display a menu of various product items for sale in the store. In some embodiments, the shoppable window may display a menu of different categories of items, and when the user selects on one of the categories, the user is displayed with various product items in this category. The shoppable windows allow shoppers to order products on the screen. For example, when a user selects on one of the product items, the shoppable window may display an icon entitled "purchase" or "get it" (e.g., see shoppable window user interface 600 in FIG. 6). When the user selects this icon, the user may enter information to order the item …... [0053] Accordingly, a traditional physical store may be extended to include various spaces and surfaces that are interesting for consumers to use. ……. shoppable windows may be placed on existing stores to sell things like linens and home furnishings that consume a great deal of space and might not fit in the physical store. ………;];
generate a list of products identifying the one or more furniture products [See Fig.9 , “901”, and “902” screen shots of a mobile device display a list of items ordered including their names which are product identifiers.]. MacLaurin does not specifically disclose that the list relates to furnishings/furniture. However, as discussed above, MacLaurin teaches that the ordered items could be furnishings [which correspond to furniture], and then in that case, it would be obvious to an ordinary skilled in the art that the screen shots displayed would include list of ordered items relating to furnishings.
MacLaurin further teaches to generate a machine-readable code encoding the list of products, and display the machine-readable code on the display device such that the machine- readable code is scannable by a camera of a user device to transfer the list of products to the user device [See Fig.9 with its associated text para 0051  and paras  0052, 0056 disclose generating a machine-readable code QR encoding the ordered list of products. The encoded list of products in QR code can be transferred and displayed on a browser of a mobile device by photographing the generated QR code so that the user can purchase the items and checkout “  The generated QR code includes list of products ordered and thus the QR code provides  the link for purchasing and checkout but also includes the list of ordered items, see Fig 9-901 and 902 and para 0051: “ FIG. 9 illustrates one or more exemplary purchase webpages 900-903 that may be displayed via a browser on a smartphone allowing the user to complete the checkout process. The webpage 900 provides the user with the opportunity to download a mobile application for the retail store associated with the shoppable window. The webpage 901 then summarizes the order and allows the user to specify/confirm the delivery address, and specifies the estimated delivery time. The webpage 902 then confirms the order of the delivery address, and specifies the estimated charge. The webpage 903 then informs the user that the product is being delivered, and the estimated delivery time. Since the phone number of the user was already supplied, this information may be provided to the delivery person.”].

Regarding claim 2,  the limitations, “The kiosk system of claim 1, wherein the instructions, when executed by the computing device, further cause the computing device to: look up product identifiers associated with each of the selected furniture products; and encode the product identifiers in the machine-readable code”, are already covered in the analysis of claim 1 wherein generated product list included product names which correspond to product identifiers. The terms, “product identifiers” , as drafted, are broad [See Specification  paras 0005, 0006 and 0104, which do not provide any details on the  product identifier or Product ID as what the identifiers are composed off, if names or numbers etc. ] and therefore under their broadest reasonable interpretation, the product identifiers can cover names of the products as identifiers. 

Regarding claims 3-4, MacLaurin teaches that the kiosk system of claim 1, wherein the instructions, when executed by the computing device, further cause the computing device to: generate a session identification number; and encode the session identification number in the machine-readable code, and further cause the computing device to: upload the list of products and the session identification number to a web service, wherein the web service allows the user to retrieve the list of products at a user computing device using the session identification number [See para 0056 and Fig.9 already discussed for claim 1 above, wherein QR code encoding the list of products and the screen shot including a reference URL [corresponding to the session identifier ] to a purchase web page which displays the list of products as ordered on the display device of a mobile device reads on the limitations that the computing device generates a session identification number; and encode the session identification number in the machine-readable code, and further cause the computing device to: upload the list of products and the session identification number to a web service, wherein the web service allows the user to retrieve the list of products at a user computing device using the session identification number.

Regarding claim 7, MacLaurin discloses that the system of claim 1, wherein the kiosk does not receive personal information about the user [see para 0050].

Regarding claims 9-12, 15-16, their limitations are similar as already covered in the analysis of claims 1-4, 7-8 as being unpatentable over MacLaurin.  Accordingly, claims 9-12 and 15-16 are analyzed as being unpatentable over MacLaurin based on same rationale established for claims 1-4, and 7-8 above.

Regarding claim 17, MacLaurin teaches that the  method of claim 9, whereby the machine-readable code is scannable by a camera of the user computing device to transfer the list of products to the user computing device, [See para 0052: MacLaurin teaches  that a user can photograph a QR code displayed on the kiosk’s shoppable window by a smartphone, and, the browser of the smartphone using the reference URL will transfer and display a purchase web page to allow the second user view the list of items selected [see Fig.9-901 and 902] and to purchase them.

Regarding claim 18, MacLaurin discloses a user computing device comprising: 
a camera; a display device; a processing device; and a memory storage device storing data instructions that, when executed by the processing device [see paras 0050—0052 which disclose that a user using a smartphone device interacting with the kiosk and the smart phone includes a camera; a display device; a processing device; and a memory storage device storing data instructions to implement:  
scan via the camera, a machine-readable code displayed on a kiosk device, wherein the kiosk device contains a kiosk computing device and a kiosk display [ see paras 0051-0052 wherein the smartphone can , decode the machine-readable code to determine a list of products, wherein the list of products was generated using a furniture design application on the user computing device, display the list of products on the display device, and  initiate a checkout process to process a purchase of one or more products from the list of products [See Figs  2, 7 through 9 and associated text paras 0051-0052, “ It is possible that users may not wish to complete the checkout process on the public kiosk or shoppable window, since they will have to enter personalized information into the public kiosk or shoppable window. Accordingly, in some embodiments, users are able to shop on a display surface (e.g., one of the aforementioned shoppable windows) or a public kiosk, build up their shopping cart, and then transfer very smoothly to a mobile phone to complete the checkout. In other words, a public screen may be utilized for the front end of the purchase process, whereas a private screen (e.g., a screen of the user's smartphone) may be utilized for the backend of the purchase process (e.g., checkout).

[0051] ……. ….. FIG. 9 illustrates one or more exemplary purchase webpages 900-903 that may be displayed via a browser on a smartphone allowing the user to complete the checkout process. ….. The webpage 901 then summarizes the order and allows the user to specify/confirm the delivery address, and specifies the estimated delivery time. The webpage 902 then confirms the order of the delivery address, and specifies the estimated charge. The webpage 903 then informs the user that the product is being delivered, and the estimated delivery time. ….. [0052] …. In some embodiments, instead of entering a phone number, the shoppable window may display a QR code including a link to a purchase page (e.g., see shoppable window user interface 700 illustrated in FIG. 7), and when the user takes a photograph of the QR code with their smartphone, a browser of the smartphone displays the purchase page for the user to complete the purchase. “The camera of the smart phone of the user can scan QR code displayed on the shoppable window of the kiosk 200 and decode the code to display the items ordered and enables the user to carry out the checkout process to complete the purchase. MacLaurin does not specifically disclose that the list relates to furnishings/furniture. However, as discussed above for claim 1, MacLaurin teaches that the ordered items could be furnishings [see para 0051, which correspond to furniture], and then in that case, it would be obvious to an ordinary skilled in the art that the screen shots displayed would include list of ordered items relating to furnishings. Accordingly, the limitations, as drafted, of claim 18 are rendered obvious and unpatentable over MacLaurin.

Regarding claim 20, it was discussed for claim 18 that the list of products is transferred to the user’s device but fails to disclose that to send the list of products to a second user computing device. The limitations of claim 18 are directed to simply transferring data related to list of products to another device and since MacLaurin  discloses transferring data related to items to be purchased to a smartphone from the kiosk display it will be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have used the system of MacLaurin to transfer data related to the products selected for order to any other computing device of a user in the same way as disclosed above in claim 18 to the user’s computing device. Accordingly, limitations of claim 18 are obvious and unpatentable over the teachings of MacLaurin.

and send the list of products to a second user computing device [it can be a second user using his smartphone] and 20, the limitations

6.2.	Claims 5, 13, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over MacLaurin in view of Schuller et al. [US 20010047250 A1; cited in the IDS filed 05/02/2022], hereinafter Schuller.

Regarding claim 5, MacLaurin teaches and renders obvious all the limitations of claim 1, as analyzed above but fails to disclose that the kiosk system of claim 1, wherein the furniture selector application includes: an interface which allows the user to initiate a session; a room selector which allows the user to select one or more rooms from a list of rooms; a room editor configured to receive inputs from a user to: edit characteristics of the one or more rooms; select one or more furniture products from a list of furniture products; edit characteristics of the selected one or more furniture products; and arrange the selected one or more furniture products; a room reviewer which displays the one or more rooms in one or more snapshots; and a session pass off module which compiles session details to encode in the machine- readable code. The limitations, “an interface which allows the user to initiate a session; a room selector which allows the user to select one or more rooms from a list of rooms; a room editor configured to receive inputs from a user to: edit characteristics of the one or more rooms; select one or more furniture products from a list of furniture products; edit characteristics of the selected one or more furniture products; and arrange the selected one or more furniture products; a room reviewer which displays the one or more rooms in one or more snapshots; and a session pass off module which compiles session details to encode in the machine- readable code”, under their broadest reasonable interpretation, relate to a user’s interface allowing the user to interactively arrange selected furniture products in one or more rooms. Schuller, in the field of interactive computerized decorating a building space such as a room [see Abstract] teaches displaying an interface allowing the user to interactively arrange selected furniture products in one or more rooms [see para 0038,” When a structural object is added to a room, it may be placed in a default location (e.g., the center of the room or an available empty space), or the user may use a GUI pointer to indicate the placement of the object. The object may thereafter be selected by the user (e.g., using a point-and-click GUI interface) and manipulated. Object manipulations include moving, copying, and deleting the objects as well as changing properties of the objects such as the decorative material applied to the object. For example, when couch 659 (FIGS. 6B, 6C) is selected, the user may indicate (e.g., point, click, and drag the couch to) a new location in the view 650 and, via a menu, dialog box, or other GUI input means, may be presented with options to change the decorative material (i.e., fabric) applied to the couch.”, para 0049, “ Automated purchasing is provided by interfaces to one or more vendor ordering systems (114 in FIG. 1). The interfaces may be direct interfaces from the web clients 111-113 to the ordering system 114 or an indirect interface (e.g., from a web client to the web server and then from the web server to the ordering system 114). Automated purchasing allows orders for structural objects and materials to be automatically submitted to the appropriate vendor ordering systems. “, and Fig 6B]. Therefore, in view of the teachings of Schuller it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified MacLaurin to incorporate the concept of  a user’s interface allowing the user to interactively arrange selected furniture products in one or more rooms and to arrive at the recited limitations of an interface which allows the user to initiate a session; a room selector which allows the user to select one or more rooms from a list of rooms; a room editor configured to receive inputs from a user to: edit characteristics of the one or more rooms; select one or more furniture products from a list of furniture products; edit characteristics of the selected one or more furniture products; and arrange the selected one or more furniture products; a room reviewer which displays the one or more rooms in one or more snapshots; and a session pass off module which compiles session details to encode in the machine- readable code, because as shown in Schuller it allows a user to better select a furniture which as per the consumer would best fit in his room. 

Regarding claims 13 and 19, their limitations are similar as already covered in the analysis of claim 5 as being unpatentable over MacLaurin in view of Schuller. Accordingly, claims 13 and 19 are analyzed as being unpatentable over MacLaurin in view of Schuller based on same rationale established for claim 5 above.

Regarding claim 21, their limitations comprising “A kiosk comprising: a kiosk housing; a display device coupled to the kiosk housing and visible from outside of the kiosk of the kiosk housing; and a computing device contained in the kiosk housing and including a memory storage device, the memory storage device storing data instructions that, when executed by the computing device, cause the computing device to: generate and display on the display device a graphical user interface for a furniture selector application; receive inputs from a user selecting a room type representing a scene including one or more furniture products; generate a list of products identifying the one or more furniture products; generate a machine-readable code encoding the list of products; and display the machine-readable code on the display device such that the machine- readable code is scannable by a camera of a user device to transfer the list of products to the user device”, are similar to the limitations already considered for claims 1 and 5, and therefore claim 21 is analyzed and rejected as being unpatentable over MacLaurin in view of Schuller based on the same combined rationale as established for claims 1 and 5.

Regarding claim 22, the limitations, “  The kiosk according to claim 21, wherein the instructions, when executed by the computing device, further cause the computing device to: modify the one or more furniture products of the selected scene in a room characteristic editing mode”  are covered in the analysis of claim 5 and therefore limitations of claim 22 are obvious and rejected as being unpatentable over MacLaurin in view of Schuller based on the same combined rationale as established for claims 1 and 5.

Regarding claims 23 and 24, their limitations are similar to the limitations of claims 21 and 22, and therefore as analyzed for claims 21 and 22 above, claims 23 and 24 are analyzed and rejected as being unpatentable over MacLaurin in view of Schuller based on the same combined rationale as established for claims 1 and 5.

6.3.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MacLaurin/Schuller in view of Poda [US 20190082297 A1].  

Regarding claim 6, combined teachings of MacLaurin/Schuller teach and render obvious the limitations of claims 1 and 5, as analyzed above. with regards to the limitations, “The kiosk system of claim 5, wherein the session details further include: a store identifier associated with the store the kiosk system is located in; a kiosk identifier associated with the kiosk system; a session identifier associated with the session; and a list of product identifiers associated with each of the selected products”, it was discussed for claims 2 and 3-4 that McLaurin teaches including a list of product identifiers such as names of products/furniture selected, list of session identifier, and also the store identifier in the format of a URL, wherein the URL links the user to a purchase web page listing the products selected at a merchant but McLaurin does not specifically teach storing a kiosk and store identifiers.  Poda, in the field of transmitting dynamic content to mobile devices teaches storing the server [relates to the store] and kiosk identifiers which are encoded and transmitted to a user’s mobile device [see para 0019, “At block 220, the mobile device 150 is configured to obtain a server identifier and a kiosk identifier. The kiosk and server identifiers are typically obtained from the kiosk 104, …..the identifiers may be encoded in a machine-readable indicium (e.g. a QR code) presented on the display 112, printed on a housing of the kiosk 104, or the like. In such examples, the mobile device 150 is configured to obtain the identifiers by capturing an image of the indicium ad decoding the identifiers from the image. In other examples, as shown in FIG. 3A, the kiosk 104 includes a local communications interface 308 (e.g. integrated with the interface 120, or implemented as a discrete component of the kiosk 104) such as a near-field communication (NFC) tag or other radio frequency identification (RFID)-based tag, a Bluetooth low energy (BLE) beacon, or the like. The local communications interface 308 stores the kiosk and server identifiers, and is configured to transmit the identifiers to the mobile device 150 according to any suitable short-range communications protocol. The mobile device 150 therefore includes a complementary interface, as noted earlier in connection with FIG. 1, and is configured to obtain the identifiers via any suitable sequence of communications with the interface 308, …….’]. Therefore, in view of the teachings of Poda it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the teachings of MacLaurin/Schuller as applied to claim 5 to incorporate the concept of including a store identifier [store server identifier] and kiosk identifier along with session and product identifiers, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14, its limitations are similar as already covered in the analysis of claim 6 as being unpatentable over MacLaurin/Schuller in view of Poda. Accordingly, claim 14 is  analyzed as being unpatentable over MacLaurin in view of Schuller in view of Poda based on same rationale established for claim 6 above.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Beyda [US Patent 8, 418, 919 B1; see ] discloses that when sending a receipt confirmation for the items to be purchased to the server the list of products is encoded into an indicia such as a barcode.
(ii)	Brandt et al. [US 20200394481 A1; see para 0002] discloses  that machine readable codes are very popular for data communication mechanisms, wherein  UPC barcodes are limited in the amount of information containing information about the manufacturer and an identification of the product, and (QR) codes can encode more information about products than barcodes.
(iii)	Miller et al. [US Patent 8353448; see col. 2, lines 42-56] discloses that a client system can read a machine-readable code generated by a merchant system and present the information encoded by the machine-readable code to a customer, wherein the machine-readable code includes at least enough information for the customer to determine whether to complete the transaction, such as an identity of the product or service being purchased, price information associated with the product or service, and a return policy associated with the merchant.
(iv)	Rotem et al. [US 20180308187 A1; see para 0025] discloses using a virtual reality experience providing a room view of one or more rooms so that the  room view may significantly enhance the visual conception of the user regarding the room, its structure, layout, furniture and/or the like such that the user may base his selection on his specific preferences.

8.	Final Rejection:
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625